Citation Nr: 1630926	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-43 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether there was clear and unmistakable error in a January 1978 rating decision that denied service connection for left shoulder recurrent dislocation.
 
 2.  Entitlement to an effective date earlier than February 28, 2012, for the grant of service connection for left shoulder instability. 


REPRESENTATION

Appellant represented by:	Rudy S. Melson, Accredited Agent


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1965 to March 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction of the appeal currently resides with the RO in New York, New York.

In March 2015, the Board remanded the case for further development by the originating agency. The case has been returned to the Board for further appellate action.  In February 2016, the Board, inter alia, denied entitlement to an effective date earlier than February 28, 2012, for the grant of service connection for a left shoulder disability.  In May 2015, the Board vacated the February 2016 with respect to that issue and remanded the issue to allow the AOJ to consider whether there was CUE in the January 1978 rating decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In a July 2007 rating decision, the RO increased the rating of the service-connected status post Bartholin's gland excision from noncompensable (0 percent) to 10 percent disabling, effective July 11, 2007. Subsequently, in January 2013, the RO assigned the 10 percent rating back to July 19, 2001. 

 In a May 2016 decision, the Board, inter alia, remanded the issues of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) and entitlement to special monthly compensation based on the need for regular aid and attendance or based on housebound status.  These issues are still under development at the AOJ and are not the subject of this decision.

The Board notes that in a June 2016 statement the Veteran's representative appears to attempt to disagree with the May 2016 rating decision. However, the Board notes that Notices of Disagreement must be filed on the appropriate form. Moreover, a copy of that form was provided to the Veteran and his representative along with the May 2016 notice letter sent regarding this decision. If the Veteran or his representative wish to proceed with a Notice of Disagreement with this decision, they should file such disagreement on the appropriate form, Form 21-0958, before the end of the time period for such action.


FINDINGS OF FACT

1.  The Veteran has failed to allege an error of fact or law in the January 31, 1978, rating decision that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.

2.  Service connection for recurrent left shoulder dislocation was denied in a January 1978 rating decision that was not appealed.  A request to reopen his claim for entitlement to service connection for a left shoulder disability was denied in a September 2002 rating decision that was not appealed.  New and Material evidence was not received within a year of the January 1978 or September 2002 rating decision.  The next request to reopen his claim of entitlement to service connection for a left shoulder disability was not received until February 28, 2012.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error in the January 31, 1978, rating decision has not been presented.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).

2.  The criteria for an effective date prior to February 28, 2012, for a grant of service connection for a left shoulder disability have not been met.  38 U.S.C.A. 
§ 5110 (West 2014); 38 C.F.R. § 3.400 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

In addition, the VCAA is not applicable to allegations of CUE.  In Livesay v. Principi, 15 Vet. App. 165 (2001) the United States Court of Appeals for Veterans Claims held that "there [was] nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify [were] now, for the first time, applicable to CUE motions."  In concluding that VCAA is not applicable to allegations of CUE, the Court's majority opinion explained that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant", as defined by 38 U.S.C.A. § 5100 (West 2014), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in VCAA are not applicable to CUE motions.  Based on the Court's precedential decision in Livesay, the Board concludes that the Veteran's CUE claim was not subject to the provisions of VCAA.


Clear and Unmistakable Error

Previous determinations, which are final and binding, including decisions of service connection, degree of disability and other issues, will be accepted as correct in the absence of CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015). 

The Veterans Court has propounded a three-prong test to determine whether CUE is present in a prior determination: 

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; 

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and 

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

The Court has pointed out that CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Moreover, merely to aver that there is CUE in a case is not sufficient to raise the issue.  Fugo, 6 Vet. App. at 43. 

A claim that the evidence was not properly weighed or evaluated cannot constitute CUE, and the allegation of CUE must specifically state what error occurred and how the outcome would have been manifestly different.  Where a claimant fails to reasonably raise a CUE claim as set forth above, there is no requirement to address the merits of the issue.  Fugo, 6 Vet. App. at 45. 

In other words, if the error alleged is not the type of error that, if true, would be CUE on its face; or if the claimant is only asserting disagreement with how the RO evaluated the facts before it; or if the claimant has only alleged a failure on the part of VA to fulfill its duty to assist; or if the claimant has not expressed with specificity how the application of cited laws and regulations would dictate a manifestly different result, then the claim should be denied or the appeal to the Board dismissed.  Simmons v. Principi, 17 Vet. App. 104 (2003). 

In this case, the Veteran has made the allegation that the VA had clear and unmistakable physical custody of positive medical evidence located in the Veteran's service treatment record of recurrent left shoulder dislocations during his military service; which the Board's March 2015 decision relied on as the basis for its grant of service connection.  

In this case, the Veteran does not contend that the correct facts, as they were known at the time, were not before the adjudicator or that the statutory or regulatory provisions extant at that time were incorrectly applied.  The Veteran instead contends that VA simply disregarded the evidence before them in 1978, specifically, evidence of recurrent shoulder dislocations in service.  

On the Veteran's pre-induction examination in September 1965, the Veteran reported that he was in fair condition and that he dislocated his shoulder six times that year.  On December 13, 1965, the Veteran was sent for orthopedic consultation to determine if he was fit for duty.  It was noted that he gave a history of first dislocating his left shoulder in 1964 while swimming and had eight or nine recurrences of his dislocation since that time.  He had never been seen by a physician and had had little difficulty other than dislocation with the shoulder.  Examination revealed full range of motion with no crepitation.  The joint seemed to be stable and there was no evidence of deltoid atrophy.  X-rays of the left shoulder were unremarkable.  Impression was history of recurrent dislocation, left shoulder, without substantiation.  The examiner found the Veteran was to be considered fit for duty until substantiation could be obtained.

In January 1966, the Veteran reported a history of again dislocating his left shoulder two days prior.  The Veteran underwent a Medical Board examination in February 1966.  The February 1966 Narrative Summary, the same one that the Veteran contends was overlooked by VA, noted that the Veteran was admitted to the hospital for administrative processing.  It was noted that the Veteran was initially examined at the Armed Forces Examining Station in New York in September 1965 and found fit for duty with a straight one profile.  The Veteran gave a history of first dislocating his left shoulder in 1964 while swimming and since that time, he had had eight or nine recurrent dislocations of the shoulder but had always been able to reduce his shoulder by himself and had never been seen by a physician in his civilian life.  After coming on active duty, he was first evaluation in the Orthopedic Clinic in December 1965 at which time he was found to have no instability of the left shoulder although he gave a good history for recurrent dislocations.  He was given a trial of duty for substantiation of his dislocating left shoulder.  Since he had been in basic training, according the Veteran, he had had several dislocations of the left shoulder.  A review of his records revealed that he had been on sick call on two occasions with a history of recurrent dislocation of his shoulder.  Although he spontaneously reduced his dislocated shoulder each time prior to going to sick call, his history and the position that his arm was in when it dislocated was satisfactory for substantiation.  Physical examination revealed a fair range of motion on adduction; however, on extreme abduction, the Veteran claimed tenderness in the anterior-inferior capsule.  There was no deltoid atrophy and no evidence of crepitation on motion.  The Medical Board recommended that the Veteran be separated from service for a condition existing prior to service.    

The Veteran's condition remained unchanged while awaiting administrative proceedings and noted that he was medically unfit for induction or enlistment because of a reliable history of recurrent dislocations of the left shoulder.  It was noted that the Veteran had been through most of his basic training with several episodes of recurrent dislocation by history, therefore, it was felt that he could not satisfactorily complete his basic training.  It was noted that he was fit for retention but had elected separation and was presented to a Medical Board for evaluation and disposition.   

The Medical Board found that the Veteran had the following medical condition:  "Dislocation, old, of joint, n.e.c., recurrent, left shoulder, initial dislocation sustained prior to service in 1964, with numerous recurrent dislocations, by history.  LD-No, EPTS."  The Medical Board found that the medical condition was not incurred during line of duty and existed prior to service, the cause was not incident to service, and was not aggravated by service.

Subsequently, the Veteran enlisted in the Army Reserves.  In June 1980, the Veteran reported that he had surgery in 1968 on his left shoulder and in 1972 on his right shoulder for dislocation and that there had been no post-operative reoccurrence.  X-ray showed no grow abnormality of the left or right shoulder.   

The Veteran has not established a valid claim of CUE in the January 1978 rating decision.  To the extent that the Veteran is claiming that the RO did not have the February 16, 1966 Narrative Summary before it at the time of the January 1978 decision, this is incorrect.  The January 1978 rating decision noted that the service medical records indicated that prior to service, in 1964, the Veteran had initial dislocation of the left shoulder and had had numerous dislocations since then.  The rating decision noted that while in the service, the Veteran also had recurrent dislocations of the shoulder and that x-ray of the left shoulder was unremarkable.  The February 16, 1966 Narrative Summary was included in the Veteran's service treatment records which was noted by the RO in the January 1978 rating decision. Moreover, silence in final RO decision made before February 1990 cannot be taken as showing a failure to consider evidence of record."  Eddy v. Brown, 9 Vet.App. 52, 58 (1996). See also Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004) (explaining that, prior to 1989, an RO did not have to provide a detailed statement of reasons or bases for a decision denying VA benefits). 

As noted above, a CUE claim must involve a contention that, based on a particular error in application of law or fact, an error undebatably occurred.  In this case, the Veteran is in essence only asserting disagreement with how the RO evaluated and weighted the facts before it, an argument that does not rise to the level of CUE. Russell v. Principi, 3 Vet.App. 310, 313 (1992) (en banc) (In order for there to be a valid claim of [CUE],  . . .  [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated.) . The Board notes that the mere fact that the 2015 Board decision did not weigh the facts the same way as the 1978 RO decision does not make the question of how those facts should be weighed undebatable; rather, it supports the conclusion that the outcome was debatable, and that reasonable minds could differ. Thus, the Board finds that there is no CUE in the 1978 rating decision, and the Veteran's CUE challenge is denied.

Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.
 
With regard to claims for direct service connection, the effective date assigned will be the day following separation from service if the claim is received within one year of separation from service, otherwise, the effective date assigned will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2015).  Requests to reopen previously denied claims of entitlement to benefits that are received after a final disallowance will be assigned effective dates of the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2015). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. 
 § 5101(a); 38 C.F.R. § 3.151(a). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2015).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157. 

Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. 
 § 3.157(b)(2). 

Medical records cannot constitute an initial claim for service connection; rather there must be a record showing some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).

In December 1977, the RO received the Veteran's initial claim for service connection for a left shoulder disability.  The claim was denied in a January 1978 rating decision.  The Veteran did not appeal this decision; and new and material evidence was not received within a year of the January 1978 rating decision.

In February 2002, the Veteran filed a petition to reopen his claim for service connection for a left shoulder disability.  The claim was denied in a September 2002 rating decision, based on a finding by the RO that no new and material evidence had been submitted to reopen the claim.  The Veteran did not appeal this decision; and new and material evidence was not received within a year of the February 2002 rating decision.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance without the submission of a notice of disagreement or new and material evidence.  See 38 U.S.C.A. § 7105 (West 2002).  Thus, the January 1978 and February 2002 rating decisions are final.

On February 28, 2012, the Veteran filed his final petition to reopen his claim for service connection for a left shoulder disability.  The claim was denied again in February 2013 and May 2013.  The Veteran appealed to the Board, and in a March 2015 decision, the Board granted service connection for a left shoulder disability.  The RO implemented the Board's decision in a May 2015 rating decision, and granted service connection for left shoulder instability.  A 20 percent evaluation was assigned, effective February 28, 2012, the date that the Veteran's request to reopen his claim of entitlement to service connection for a left shoulder disability was received. 

The Veteran filed a notice of disagreement to this decision asserting that the effective date for his left shoulder disability benefits should be either the date of the RO's 1978 rating decision that denied his original claim for compensation or the 2002 rating decision that denied his original petition to reopen his claim for service compensation for the left shoulder.

The basic facts in this case are not in dispute.  The Veteran's request to reopen his claim for a left shoulder disability was received on February 28, 2012.  The Veteran does not contend, and the evidence does not show, that a claim for service connection for a left shoulder disability was received by VA after the February 2002 rating decision and before the February 28, 2012 request to reopen the claim.

Consequently, February 28, 2012, the date the Veteran's claim to reopen was received, is the earliest possible effective date for service connection for a left shoulder disability.  38 C.F.R. § 3.400(q)(2).  The legal authority governing effective dates is clear and specific. The Board is bound by that authority.  Under the circumstances in this case, the appropriate effective date for the grant of service connection for a left shoulder disability is the date of the February 28, 2012, claim for benefits.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.


ORDER

The Veteran's motion for revision of a January 31, 1987, rating decision based on CUE is denied.

Entitlement to an effective date prior to February 28, 2012, for the award of service connection for a left shoulder disability is denied.




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


